Title: To George Washington from Major Christopher Stuart, 24 March 1780
From: Stuart, Christopher
To: Washington, George


          
            Pyramus [N.J.] March 24th 1780
          
          I have the Honor of informing your Excellency that at 6 oClock yesterday Morning, I reciev’d Information of the Enemy’s being at Hackinsack in Consequence of which, I gave the necessary Orders for assembling the Troops, under my Command, (without the smallest Expectation of their making my Detachment their Object; at that Hour) but the Cantoonments being so extensive, prevented the Troops collecting as soon as I could wish having detach’d small Parties different Ways and riding round the Cantoonments, Myself to gain Intelligence, I heard a Firing up the Road leading to Kings-Ferry, upon which I readily concluded it must be an attack made upon a Serjeants Picquett, posted there, and which were chiefly taken. Immediately after this the small detach’d Parties return’d, being press’d close by the Enemy to

my Quarters—Previous to this I had given Directions for the two left Companies, to take post on an Emminence opposite the Church, to cover the Retreat of the two Companies cantoon’d on the Right—As soon as the Enemy found their Intentions were frustrated, they seem’d more dispos’d to plunder than pursue Us, and immediately commenc’d their Retreat from the Church, down the Hackinsack Road plundering indiscriminately.
          The precipate Manner in which they retreated and the Cries of the injur’d Inhabitants, induc’d Me to pursue them notwithstanding the Disparity of Numbers, I not being able to collect more than 100 Men the Enemy suppos’d to be about 500.
          I then order’d the Men to unsling their Packs and detach’d a Subaltern & 20 Men with Orders to harrass them while I with the Rest of the Detachment was close after—On my Way down I was joind by perhaps 30 Militia who behav’d with great Spirit.
          During the Enemy’s Retreat they did not discover an Inclination to halt, the Subaltern’s Party keeping a continual Fire on their Rear which obliged them to run without Intermission from a Mile below the Church to the New Bridge (the Distance not less than Eleven Miles) at which Place I was induc’d to believe the friendly Inhabitants would have assembled, & endeavour’d to obstruct their Retreat by hoisting or cutting away the Bridge but on my Arrival finding that the Militia had not collected according to my former Expectation and the Enemy having taken up the Bridge, and posted Themselves on an Emminence the Other sid⟨e⟩ I thought prudent to retire to my Station, the Men having reciev’d no Refreshment during the Day. The Officers & Men in Genl behav’d with Spirit, and discover’d a great Disposition to chastise Them—I beg leave to mention Mr Peter Fell to your Excellency, from whose Knowledge of the Country, and Exertions on the Occasion We receiv’d much Benefit.
          Inclos’d I transmit your Excellency a Return of the wounded & missing of my Detachment, as well as the loss of the Enemy as nearly as I can ascertain.
          I beg leave to lay before your Excellency a Letter reciev’d from a Number of the well affected Inhabitants of Bergen County, subsequent to the Enemys Excursio⟨n⟩. With the greatest Respect I have the Honor to be your Excellencys Obedt humble Servt
          
            Chrisr Stuart
          
        